EXHIBIT (q)(36) POWER OF ATTORNEY We, the undersigned officers and Trustees of Build America Bond Portfolio, a Massachusetts business trust, do hereby severally constitute and appoint Barbara E. Campbell, Thomas E. Faust Jr., Maureen A. Gemma and Frederick S. Marius, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to such Registration Statement filed by Eaton Vance Mutual Funds Trust with the Securities and Exchange Commission in respect of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ Cynthia J. Clemson President and Principal Executive October 19, 2009 Cynthia J. Clemson Officer /s/ Barbara E. Campbell Treasurer and Principal Financial October 19, 2009 Barbara E. Campbell and Accounting Officer /s/ Benjamin C. Esty Trustee October 19, 2009 Benjamin C. Esty /s/ Thomas E. Faust Jr. Trustee October 19, 2009 Thomas E. Faust Jr. /s/ Allen R. Freedman Trustee October 19, 2009 Allen R. Freedman /s/ William H. Park Trustee October 19, 2009 William H. Park /s/ Ronald A. Pearlman Trustee October 19, 2009 Ronald A. Pearlman /s/ Helen Frame Peters Trustee October 19, 2009 Helen Frame Peters /s/ Heidi L. Steiger Trustee October 19, 2009 Heidi L. Steiger /s/ Lynn A. Stout Trustee October 19, 2009 Lynn A. Stout /s/ Ralph F. Verni Trustee October 19, 2009 Ralph F. Verni
